IN THE SUPREME COURT OF
                 CALIFORNIA

         PRESBYTERIAN CAMP AND CONFERENCE
                   CENTERS, INC.,
                        Petitioner,
                            v.
    THE SUPERIOR COURT OF SANTA BARBARA COUNTY,
                       Respondent;
    DEPARTMENT OF FORESTRY AND FIRE PROTECTION,
                  Real Party in Interest.

                            S259850

             Second Appellate District, Division Six
                           B297195

             Santa Barbara County Superior Court
                         18CV02968



                       December 27, 2021

Justice Groban authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Kruger, Jenkins, and Mauro, J.* concurred.

__________________________
*      Associate Justice of the Court of Appeal, Third Appellate
District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS,
               INC. v. SUPERIOR COURT
                             S259850


               Opinion of the Court by Groban, J.


      In June 2016, a wildfire burned nearly 7,500 acres of land
across Santa Barbara County.         Federal, state, and local
authorities dispatched over 2,000 fire fighters to battle the blaze
(designated the Sherpa Fire) and to protect the people and
property it jeopardized. The California Department of Forestry
and Fire Protection (CalFire) spent over $12 million suppressing
the fire, investigating the fire’s cause, and pursuing
reimbursement for the expenses it incurred in doing so. CalFire
ultimately determined the Sherpa Fire had started on the
property of Presbyterian Camp and Conference Centers, Inc.
(Presbyterian), when Presbyterian’s employee removed a
smoldering log from a malfunctioning fireplace in one of
Presbyterian’s cabins.
      Under Health and Safety Code1 sections 13009 and
13009.1, which permit recovery of expenses from “[a]ny person
. . . who negligently . . . sets a fire, allows a fire to be set, or
allows a fire kindled or attended by him or her to escape,”
CalFire sought recovery of its expenses from Presbyterian.
Presbyterian demurred, arguing that sections 13009 and
13009.1 do not contemplate vicarious liability and asserting

1
      All further statutory references are to the Health and
Safety Code unless otherwise specified.



                                 1
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


that — because the fire was not started by an employee’s
authorized or ratified act or by Presbyterian’s failure to act —
there was no basis to impose direct liability. The trial court
overruled the demurrer, and the Court of Appeal denied
Presbyterian’s writ petition challenging the trial court’s order.
(Presbyterian Camp & Conference Centers, Inc. v. Superior
Court (2019) 42 Cal.App.5th 148, 152 (Presbyterian).)
      The question before us is whether a corporation like
Presbyterian can be held vicariously liable for the cost of
suppressing fires that its agents or employees negligently or
unlawfully set or allowed to escape. For the reasons discussed
below, we affirm the judgment of the Court of Appeal, although
our holding answers a narrower question than the one originally
presented; we hold that sections 13009 and 13009.1 incorporate
the common law theory of respondeat superior. As the parties
focused their briefing on this theory and did not
comprehensively address other types of vicarious liability, we do
not reach the incorporation of vicarious liability generally.2
                                 I.
     A.
     In 2016, Presbyterian owned property in rural Santa
Barbara County, which it operated as Rancho La Sherpa and




2
      As other theories of vicarious liability may implicate
considerations not presented by the facts of this case or briefed
by the parties here, we decline to comment specifically on those
theories.


                                  2
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


used to host camps and conferences. 3 Presbyterian employed
Charles Cook to reside at Rancho La Sherpa and oversee its
operations.
     On June 15, 2016, a fire in the fireplace of one of the
Rancho La Sherpa cabins began to fill the cabin with smoke
because of a chimney malfunction. In response to the smoke,
Cook transported a smoldering log from the cabin’s fireplace to
an outdoor firepit. Burning embers from the log fell onto the dry
vegetation surrounding the cabin and ignited a fire. That fire —
the Sherpa Fire — spread rapidly to neighboring properties.
Based on its investigation of how the fire began, CalFire
concluded that numerous forms of negligence and misdemeanor
fire safety violations contributed to the ignition and
uncontrolled spread of the fire. These included the kindling of a
fire in a malfunctioning fireplace, the failure to adequately
maintain that fireplace, the transporting of a smoldering log
over dry vegetation, the failure to clear vegetation within 100
feet of the cabins, the failure to provide smoke detectors, and the
failure to provide fire extinguishers or adequate water sources.
      By the time authorities managed to fully contain and
extinguish the Sherpa Fire a month later, it had consumed 7,474
acres of vegetation and destroyed one structure. CalFire
incurred about $12.2 million in costs relating to suppressing the
Sherpa Fire, including investigation and administrative
expenses.



3
     Because this action arises from a writ petition challenging
the overruling of a demurrer, we take the facts as stated in
CalFire’s first amended complaint. (See Blank v. Kirwan (1985)
39 Cal.3d 311, 318.)


                                  3
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


      B.
     The dispute in this case centers around the chapter of the
Health and Safety Code entitled “Liability in Relation to Fires.”
As is relevant here, sections 13007 through 13009.1 of that
chapter provide for civil liability relating to fires: sections 13007
and 13008 impose liability for damages caused by fires, while
section 13009 permits recovery of the costs of fire suppression,
and section 13009.1 permits recovery of investigation and
accounting costs related to the recovery of funds under section
13009. More specifically, section 13007 provides: “Any person
who personally or through another wilfully, negligently, or in
violation of law, sets fire to, allows fire to be set to, or allows a
fire kindled or attended by him to escape to, the property of
another, whether privately or publicly owned, is liable to the
owner of such property for any damages to the property caused
by the fire.”
      Section 13008 provides: “Any person who allows any fire
burning upon his property to escape to the property of another,
whether privately or publicly owned, without exercising due
diligence to control such fire, is liable to the owner of such
property for the damages to the property caused by the fire.”
       In relevant part, section 13009 provides: “Any person . . .
who negligently, or in violation of the law, sets a fire, allows a
fire to be set, or allows a fire kindled or attended by him or her
to escape onto any public or private property, . . . is liable for the
fire suppression costs incurred in fighting the fire and for the
cost of providing rescue or emergency medical services, and
those costs shall be a charge against that person. The charge
shall constitute a debt of that person, and is collectible by the
person, or by the federal, state, county, public, or private agency,


                                   4
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


incurring those costs in the same manner as in the case of an
obligation under a contract, expressed or implied.”
      Finally, section 13009.1 makes “[a]ny person . . . who
negligently, or in violation of the law, sets a fire, allows a fire to
be set, or allows a fire kindled or attended by him or her to
escape onto any public or private property” liable for “[t]he cost
of investigating and making any reports with respect to the fire”
and “[t]he costs relating to accounting for that fire and the
collection of any funds pursuant to Section 13009, including, but
not limited to, the administrative costs of operating a fire
suppression cost recovery program.” (§ 13009.1, subd. (a)(1),
(2).)
      Sections 13007 and 13008 were last amended in 1953,
when the fire liability laws were moved from the Civil Code into
the Health and Safety Code. Section 13009, by contrast, has
been amended several times since then, most notably — for
purposes of our analysis today — in 1971.4 Prior to 1971, section
13009 cross-referenced both sections 13007 and 13008, making
liable for the costs of fire suppression any person liable for
damages under those sections. (See Stats. 1953, ch. 48, § 3, p.
682 [“The expenses of fighting any fires mentioned in Sections
13007 and 13008 are a charge against any person made liable
by those sections”].) The 1971 amendment to section 13009
(1971 amendment) replaced the cross-reference to sections
13007 and 13008 with new standalone language that duplicated
some, but not all, of the terms of section 13007. (See Assem. Bill
No. 1247 (1971 Reg. Sess.) § 1; Stats. 1971, ch. 1202, § 1, p. 2297


4
      Section 13009.1 was enacted in 1984. As indicated above,
sections 13009 and 13009.1 begin with identical language.


                                   5
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


[“Any person who negligently, or in violation of the law, sets a
fire, allows a fire to be set, or allows a fire kindled or attended
by him to escape onto any forest”].) As described below, this case
turns on the meaning of those changes: Presbyterian argues
that the deletion of the cross-reference to section 13007 and
13008 (together with the fact that the phrase “personally or
through another” was not replicated in the amended version of
section 13009) implicitly eliminated respondeat superior
liability. CalFire argues that it did not.
      C.
     In the aftermath of the Sherpa Fire, CalFire filed a lawsuit
against Presbyterian, Cook, and unnamed Doe defendants,
seeking recovery of CalFire’s fires suppression and investigation
costs pursuant to Health and Safety Code sections 13009 and
13009.1. Presbyterian demurred, relying on Department of
Forestry & Fire Protection v. Howell (2017) 18 Cal.App.5th 154
(Howell) for the proposition that it could not be held liable for a
fire indisputably started by Cook and asserting that there was
no basis to impose direct liability on the corporation.
Presbyterian asserted that CalFire could seek cost recovery only
from Cook, the individual employee who carried the smoldering
log outside.    The trial court overruled the demurrer,
distinguishing Howell as having disallowed vicarious liability
only where such liability would have been premised upon the
actions of independent contractors; the court concluded Howell
did not reach the issue of whether vicarious liability could arise
out of the actions of employees or agents, and it held that the law
did contemplate liability in that context.
     Presbyterian petitioned for a writ of mandate, which the
Court of Appeal denied. (Presbyterian, supra, 42 Cal.App.5th at


                                  6
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


p. 152.) The court expressly disagreed with the Howell majority,
adopting instead the position advocated by the Howell dissent.
(Ibid., citing Howell, supra, 18 Cal.App.5th at pp. 204–208 (dis.
opn. of Robie, J.).) Reasoning that corporations necessarily act
through their agents, the court held that sections 13009 and
13009.1 must contemplate vicarious liability. (Presbyterian, at
p. 155.) The court explained that such liability is a “ ‘ “ ‘deeply
rooted sentiment’ ” ’ in California,” which it presumed the
Legislature did not depart from silently. (Id. at pp. 155–156,
quoting Mary M. v. City of Los Angeles (1991) 54 Cal.3d 202, 208
(Mary M.) [describing respondeat superior liability].)
Undertaking a lengthy analysis of the historical evolution of
civil fire liability statutes in California, the court concluded that
nothing in the legislative history indicated a purpose to preclude
liability for an employee’s negligent or illegal acts.
(Presbyterian, at pp. 157–162.)
       We granted review to resolve the conflict between Howell
and Presbyterian regarding whether or to what extent sections
13009 and 13009.1 incorporate common law theories of vicarious
liability (although, as noted above, our holding is ultimately
limited to the theory of respondeat superior). Presbyterian
concedes that the pre-1971 version of section 13009 allowed for
respondeat superior liability, but it contends that the 1971
amendment to that section eliminated such liability for fire
suppression costs. It argues that because the 1971 amendment
to section 13009 deleted the cross-reference to sections 13007
and 13008, and section 13007 refers to conduct by “[a]ny person
. . . personally or through another” (italics added) (while the
amended version of section 13009 did not), the Legislature
intended to eliminate respondeat superior liability.


                                   7
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Presbyterian further maintains that while elimination of the
cross-reference to sections 13007 and 13008 eradicated
respondeat superior liability, the change was also meant to
convey that a corporation can still be held directly liable under
these sections in some circumstances: where a fire is started by
an authorized or ratified act of the corporation’s employees or
agents, or by the corporation’s failure to act. According to
Presbyterian, this elaborate structure, whereby theories of
vicarious liability are abolished but direct liability is
maintained, can all be gleaned simply from section 13009’s
elimination of the cross-reference to sections 13007 and 13008.
      We find Presbyterian’s theory to be both an arbitrary
interpretation of the law and one that is difficult to apply on a
practical basis. As explained below, we are unpersuaded by
Presbyterian’s contention that the 1971 amendment’s
elimination of the cross-reference to sections 13007 and 13008
(the first of which contains the phrase “personally or through
another”), was intended to effectuate a dramatic change to the
state’s fire liability regime and thereby eliminate a centuries-
old basis of liability. We do not accept that so subtle a textual
change was meant to enact such a massive departure from well-
settled law, especially where the legislative history contains no
indication of such an intent. We are equally unpersuaded that
these minor drafting changes, allegedly eliminating respondeat
superior liability, were also intended to simultaneously preserve
other bases of common law tort liability — again, without any
discussion in the legislative history. Such an approach would
have been an astonishingly opaque and subtle way to announce
a dramatic change.




                                  8
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


      Presbyterian is ultimately asking us to create an ad hoc
doctrine that would effectively limit corporate liability to: (1)
negligent acts committed with the direction, authorization, or
ratification of some sufficiently high-ranking corporate official;
and (2) the corporation’s negligent failures to act. And this novel
approach to corporate liability, Presbyterian claims, was all
determined and announced by merely deleting one statute’s
cross-reference to another statutory section. We decline to adopt
this approach and instead conclude that sections 13009 and
13009.1 continue to incorporate the theory of respondeat
superior.5
                                 II.
      A.
      Respondeat superior has long been a bedrock doctrine of
the common law. (See Gleason v. Seaboard Ry. (1929) 278 U.S.
349, 356 [“few doctrines of the law are more firmly established
or more in harmony with accepted notions of social policy than
that of the liability of the principal without fault of his own”].)
For nearly 150 years, the long-standing history of respondeat
superior — a form of vicarious liability — has been reflected in
both California statutory and common law, pursuant to which,
by default, “an employer may be held vicariously liable for torts


5
      In their briefing, the parties adopt a convention whereby
“section 13009” refers to both section 13009 and section 13009.1
(unless otherwise specified). We agree with the parties’
contention that the availability of respondeat superior liability
is the same under both sections. While our analysis in this
opinion focuses on the effect of the 1971 amendment on section
13009, the ultimate resolution of that inquiry applies to both
section 13009 and section 13009.1.


                                  9
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


committed by an employee within the scope of employment.”
(See Mary M., supra, 54 Cal.3d at p. 208; 1872 Civ. Code, § 2338;
Civ. Code, § 2338 [“a principal is responsible to third persons for
the negligence of his agent in the transaction of the business of
the agency”]; Presbyterian, supra, 42 Cal.App.5th at pp. 155–
156, quoting Mary M., supra, 54 Cal.3d at p. 208 [noting that
respondeat superior liability is “ ‘ “ ‘deeply rooted’ ” ’ ” in
California law]; see also, e.g., Hull v. Sacramento Valley R. Co.
(1859) 14 Cal. 387 [in suit for damages to burned grain, finding
prima facie case of negligence stated by fact of fire and proof that
passing train would not ordinarily emit fire-causing sparks
absent negligence, making no distinction between negligence of
railroad corporation and that of its employees]; Wilson v.
Southern Pac. R. Co. (1882) 62 Cal. 164 [holding railroad
corporation liable for fire damages to stored wool caused by its
warehouse keeper’s negligent use of an oil lamp in the keeper’s
bedroom, making no distinction between the keeper’s negligence
and the corporation’s].)
       In light of the doctrine’s deep history — particularly in fire
liability cases — we conclude that it would not be appropriate to
read respondeat superior out of section 13009 unless the
Legislature had expressed a clear intent to abrogate this
common law doctrine. “As a general rule, ‘[u]nless expressly
provided, statutes should not be interpreted to alter the common
law, and should be construed to avoid conflict with common law
rules. [Citation.] “A statute will be construed in light of
common law decisions, unless its language ‘ “clearly and
unequivocally discloses an intention to depart from, alter, or
abrogate the common-law rule concerning the particular subject
matter.” ’ ” ’ ” (California Assn. of Health Facilities v.


                                  10
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Department of Health Services (1997) 16 Cal.4th 284, 297 (Cal.
Health); see also McMillin Albany LLC v. Superior Court (2018)
4 Cal.5th 241, 249 [“To the extent possible, we construe
statutory enactments as consonant with existing common law
and reconcile the two bodies of law. [Citations.] Only ‘ “where
there is no rational basis for harmonizing” ’ a statute with the
common law will we conclude that settled common law
principles must yield.”].)
       Presbyterian contends that no “clear and unequivocal”
expression of legislative intent is necessary to deviate from the
long-standing incorporation of respondeat superior into section
13009. Its position is that a public entity’s recovery of
firefighting costs was created wholly by statute and that, at
common law, government entities were not permitted to recover
the costs incurred providing a service funded by taxes. (See, e.g.,
Howell, supra, 18 Cal.App.5th at p. 176 [“At common law, there
was no recovery of government-provided fire suppression costs;
that recovery is purely a creature of statute”]; City of Los
Angeles v. Shpegel-Dimsey, Inc. (1988) 198 Cal.App.3d 1009,
1020 (Shpegel-Dimsey) [“It is well settled that ‘an action to
recover fire suppression costs [not incurred in protecting one’s
own property] is a creature of statute’ ”].6) Accordingly,

6
      We do not read Shpegel-Dimsey as rejecting the
incorporation of respondeat superior or other vicarious liability
doctrines into section 13009. Shpegel-Dimsey states that a
public entity’s right to recover fire suppression costs is limited
to what has been provided by statute; however, that limitation
does not foreclose interpreting the statute in a manner
consistent with the common law. In other words, while section
13009 provides the sole mechanism by which a public agency



                                 11
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Presbyterian argues      that    when     section 13009   and its
predecessor statutes were enacted, there was no relevant
common law to alter, conflict with, depart from, or abrogate;
therefore there is no need to “reconcile” or “harmonize” section
13009 with the common law theory of respondeat superior, and
we need not require “clear and unequivocal” legislative language
to excise that theory from the statute.
      We are not persuaded. Nothing about a right of action
being a creature of statute suggests that it exists on a slate
wiped clean of common law principles. (See People v. Southern
Cal. Edison Co. (1976) 56 Cal.App.3d 593, 603 (Southern Cal.
Edison) [holding that § 13009 incorporates well-settled
principles of compensatory damages, notwithstanding
conclusion that the § 13009 recovery right is purely a creature
of statute]; see also Cal. Health, supra, 16 Cal.4th at pp. 295–
296 [concluding that statute incorporated common law liability
principles without even inquiring whether the conduct
prohibited by the statute — health and safety violations by
nursing facilities — had been actionable at common law].) 7



may recover costs associated with fire suppression, the
statute — as this opinion ultimately concludes — incorporates
at least one basis of common law vicarious liability: the theory
of respondeat superior.
7
      Presbyterian also notes the statute’s statement that costs
are recoverable in the same manner as in an action for
“contract.” It argues that this statutory reference to contract
law “does not contemplate vicarious liability in the tort sense.”
However, we have previously explained that the application of
procedural rules governing contract actions is independent of
the nature of “the statutory obligation for the expense of



                                 12
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


Even when a statute does not expressly mention relevant
common law principles, where the Legislature creates new tort
liability, background tort principles will often be incorporated.
(See Leslie Salt Co. v. San Francisco Bay Conservation etc. Com.
(1984) 153 Cal.App.3d 605, 618–619 [“Where, as here, such
legislation does not expressly purport to depart from or alter the
common law, it will be construed in light of common law
principles bearing upon the same subject”]; cf. Meyer v.
Holley (2003) 537 U.S. 280, 285 [“when Congress creates a tort
action, it legislates against a legal background of ordinary tort-
related vicarious liability rules and consequently intends its
legislation to incorporate those rules”].)
      This court has repeatedly read statutes as incorporating
respondeat superior liability even when they do not expressly
address the imposition of liability on that basis. (See, e.g.,
Kinney v. Vaccari (1980) 27 Cal.3d 348, 354 [relying on Civ.
Code, § 2338 to incorporate the theory of respondeat superior
into Civ. Code, § 789.3]; Hudson v. Nixon (1962) 57 Cal.2d 482,
484 [same as to Health & Saf. Code, §§ 35700–35741]; Patterson
v. Domino’s Pizza, LLC (2014) 60 Cal.4th 474, 499 [concluding
that “traditional common law principles of agency and



extinguishing a fire” and of whether that obligation is “classified
as one sounding in tort, or a quasi contract, or a liability in the
nature of a penalty.” (People v. Zegras (1946) 29 Cal.2d 67, 68–
69; see also Globe Indem. Co. v. State of California (1974) 43
Cal.App.3d 745, 749 [concluding that the “contract” reference in
§ 13009 “merely provides a method whereby fire suppression
costs might be recovered, which is governed by the procedure
applicable to a suit upon a contract, express or implied, and does
not constitute a declaration that the recovery sounds in contract
instead of tort”].)


                                 13
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


respondeat superior supply the proper analytical framework
under [the Fair Employment and Housing Act]” despite no
explicit language to that effect in the statute]; Ford Dealers
Assn. v. Department of Motor Vehicles (1982) 32 Cal.3d 347, 361
[concluding that Veh. Code, § 11713 incorporates the concept of
principal-agent liability even though the statute did not identify
or reference respondeat superior].)
      In light of the enduring importance of respondeat superior
in our common law and the conciliatory approach courts take in
construing statutory enactments against the backdrop of
existing common law, we understand section 13009 as having
incorporated the common law theory of respondeat superior.
Accordingly, “clear[] and unequivocal[]” legislative intent will be
necessary to conclude that the Legislature subsequently
eliminated that basis of liability from section 13009. (Cal.
Health, supra, 16 Cal.4th at p. 297.)
      B.
     We now turn to the parties’ key disagreement: whether
the 1971 amendment provided such an expression of intent,
thereby eliminating respondeat superior liability under section
13009.
      As explained above, prior to 1971, section 13009 cross-
referenced both sections 13007 and 13008, making liable for the
costs of fire suppression any person liable for damages under
either or both of the two preceding sections: “The expenses of
fighting any fires mentioned in Sections 13007 and 13008 are a
charge against any person made liable by those sections . . . .”
(Stats. 1953, ch. 48, § 3, p. 682.) Section 13007 began (as it still
does) with the following language: “Any person who personally
or through another wilfully, negligently, or in violation of law,

                                 14
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                   Opinion of the Court by Groban, J.


sets fire to, allows fire to be set to, or allows a fire kindled or
attended by him to escape to, the property of another.” In 1971,
the Legislature amended section 13009 by replacing the cross-
reference to sections 13007 and 13008 with new standalone
language. (See Assem. Bill No. 1247 (1971 Reg. Sess.) § 1; Stats.
1971, ch. 1202, § 1, p. 2297.) The amended version of section
13009 began with the words: “Any person who negligently, or
in violation of the law, sets a fire, allows a fire to be set, or allows
a fire kindled or attended by him or her to escape . . . .”
Presbyterian contends that the Legislature’s elimination of the
cross-reference to section 13007 (which contains the phrase
“personally or through another”) and its subsequent omission8
of that precise phrase in amended section 13009 eliminated
respondeat superior liability under section 13009.
      For the reasons described below, we reject that conclusion.
Neither the plain language of the statute nor the legislative
history supports Presbyterian’s position.              Moreover,
Presbyterian’s interpretation of the statutory amendment
would undermine the policy goals that motivate the law.
          1.
      Presbyterian contends that the phrase “through another”
(or “personally or through another”) is the mechanism that
allows for respondeat superior liability under section 13007
and — by an earlier cross-reference to that section — what
previously allowed for respondeat superior liability under

8
      Although Presbyterian repeatedly asserts that the
Legislature “deleted” the phrase “through another” from section
13009, in reality, the phrase “through another” has never been
a part of section 13009. Accordingly, the phrase was not
“deleted” from that section.


                                  15
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


section 13009.      Presbyterian further contends that the
elimination of the cross-reference to section 13007 without
replication of the phrase “personally or through another” in the
amended version of section 13009 eliminated respondeat
superior liability for fire suppression costs. In order for these
contentions to persuade, Presbyterian must demonstrate that
the phrase “through another” does, in fact, refer to the theory of
respondeat superior. It does not succeed in doing so.
      First, the phrase “personally or through another” does not
contain any of the legal terms of art typically associated with
the concept of respondeat superior. It does not mention the
terms “servant,” “agent,” “employee,” or “master.” (See Rest.2d
Agency, §§ 1, 2 [discussing these as key terms in the context of
the law of respondeat superior].) Although this fact is not
dispositive, using such terms of art would have clearly signaled
that the clause referred to the theory of respondeat superior.
The absence of such terms would tend to suggest the opposite.
(Cf. People v. Weeren (1980) 26 Cal.3d 654, 668 [finding that,
where Congress “avoided all reference to . . . long established
terms of art,” it did not invoke the laws associated with those
terms]; Ramirez v. Nelson (2008) 44 Cal.4th 908, 917–919
[explaining that vicarious liability was expressly imposed in the
context of a statute that contained the phrase “either personally
or through an employee or agent”].)
     Second, Presbyterian predicates its argument on an
assumption that “through another” must refer to the principle
of respondeat superior. However, the phrase does not commonly
refer to that principle. Presbyterian points to no other place in
the Code where “through another” is used as a shorthand for
respondeat superior specifically or for vicarious liability


                                 16
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


generally, nor can we find any. Moreover, in other contexts, the
phrase is regularly used to refer more generally to situations in
which a person (natural or corporate) accomplishes something
indirectly or through the use of an intermediary, as opposed to
acting alone. (See, e.g., Pfeifer v. John Crane, Inc. (2013) 220
Cal.App.4th 1270, 1291, fn. 2 [“Section 388 [of the Restatement
Second of Torts] states: ‘One who supplies directly or through a
third person a chattel for another to use is subject to liability’ ”];
City of San Jose v. Superior Court (2017) 2 Cal.5th 608, 623,
quoting Consolidated Irrigation Dist. v. Superior Court (2012)
205 Cal.App.4th 697, 710 [“ ‘[A]n agency has constructive
possession of records if it has the right to control the records,
either directly or through another person’ ”].)               Thus,
Presbyterian is wrong to assume that “through another”
necessarily refers to respondeat superior. Instead, the phrase
“through another” is regularly used to refer to situations in
which a person will be held liable because they directed another
person to act; the phrase is not employed to impose liability on
otherwise blameless parties because of the actions of another
person.9



9
      Likewise, in the criminal context, a person can be
convicted of possessing an illegal firearm “directly or through
another.” (CALJIC No. 12.44 [“ ‘Constructive possession’ does
not require actual possession, but does require that a person
knowingly exercise control over or the right to control a thing,
either directly or through another person or persons”]; see also
CALJIC No. 16.040 [same language in the context of the
instruction for possession of a controlled substance device];
CALJIC No. 1.24 [same language in the context of the general
instruction defining “possession”].) Here, too, the phrase



                                  17
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


      Third, Presbyterian argues that the omission of the phrase
“through another” abrogated only respondeat superior liability
and not other forms of liability (like direct liability). But
Presbyterian cannot escape that its interpretation of the phrase
“through another” would actually abrogate both respondeat
superior and direct corporate liability — the very form of
liability that Presbyterian claims has not been abrogated. While
Presbyterian believes that the phrase “through another” only
refers to respondeat superior, the more natural reading of the
phrase is one that encompasses a variety of agency situations,
including those in which a principal directs an agent to act in a
manner determined to be negligent or negligently supervises the
agent. To that end, if — as Presbyterian argues — the 1971
Legislature deliberately omitted “through another” from section
13009 in order to preclude the liability established by that
phrase in section 13007, the omission would seem to preclude
all forms of corporate liability, even the direct forms of liability
that Presbyterian argues the Legislature intended to maintain.
That possibility is further proof that mere omission of the phrase
“through another” is far from a “clear[] and unequivocal[]”
statement by the Legislature that it intended to abrogate
respondeat superior liability. (Cal. Health, supra, 16 Cal.4th at
p. 297.)




“through another” does not invoke the concept of respondeat
superior, pursuant to which an otherwise blameless person is
held liable for the actions of another. Instead, the phrase simply
refers to situations in which a person facing criminal charges is
culpable because they directed or instructed another person to
act.


                                 18
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                  Opinion of the Court by Groban, J.


     Finally, it is also clear that when the Legislature does
intend to exclude or abolish respondeat superior liability, it
knows quite well how to do so explicitly. For example, it can
expressly state that a person will not be liable for the actions of
others. (See, e.g., § 1371.25 [“A plan, any entity contracting with
a plan, and providers are each responsible for their own acts or
omissions, and are not liable for the acts or omissions of, or the
costs of defending, others”]; Gov. Code, § 820.8 [“Except as
otherwise provided by statute, a public employee is not liable for
an injury caused by the act or omission of another person”].) The
Legislature employed no such language here.10
    Accordingly, we are not persuaded that the phrase “through
another” was used by the Legislature to refer to respondeat
superior in section 13007 or that omission of the phrase was
intended to excise respondeat superior liability from section


10
       The parties also advance arguments about whether
section 13008 — which contains the same “[a]ny person who”
phrasing as section 13009 — incorporates respondeat superior
liability and whether the answer to that inquiry should bear on
our analysis of section 13009. However, the parties have not
asked us to decide the scope of section 13008 here, nor is the
answer to that question necessary for the resolution of this
matter. We therefore decline to resolve it.
       Instead, we note only that if — as Presbyterian
contends — section 13008 does not incorporate respondeat
superior liability, it is not because it is missing the words
“personally or through another.” As discussed above, we reject
the contention that the mere presence of the phrase “through
another” indicates the availability of respondeat superior
liability, while its absence bars it. Accordingly, the fact that
section 13008 uses the term “[a]ny person who” rather than
“[a]ny person who personally or through another” does not bear
on our examination of section 13009.


                                 19
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


13009 when it was amended in 1971, let alone that it did so with
the scalpel-like precision that Presbyterian asserts. As noted
above, in order to depart from or abrogate common law rules,
statutory language must “ ‘ “ ‘ “clearly and unequivocally
disclose[] an intention to” ’ ” ’ ” do so. (Cal. Health, supra, 16
Cal.4th at p. 297, italics added.) The mere deletion of a cross-
reference to section 13007, which in turn contains the phrase
“through another,” does not in any way manifest a “ ‘ “ ‘ “clear[]
and unequivocal[]” ’ ” ’ ” intent to abrogate more than a century
of common law tort principles. (Cal. Health, at p. 297.)
     Presbyterian contends that this conclusion relegates the
meaning of the phrase “through another” to mere surplusage.
How, it asks, can the phrase be anything other than surplusage
if its omission does not eliminate respondeat superior liability?
In other words, Presbyterian contends that our conclusion about
the language used in section 13009 drains any meaning from the
phrase “personally or through another” in section 13007.
Certainly, our premise when reading statutes is that, as much
as possible, every word should add meaning — and no language
should serve as mere surplusage. (Tuolumne Jobs & Small
Business Alliance v. Superior Court (2014) 59 Cal.4th 1029,
1038; see also In re Jennings (2004) 34 Cal.4th 254, 273
[“ ‘where a statute, with reference to one subject contains a given
provision, the omission of such provision from a similar statute
concerning a related subject is significant to show that a
different legislative intent existed with reference to the different
statutes’ ”].)
     But this principle is simply a starting point for our
analysis, and we avoid mechanistically applying it where it
defeats the manifest statutory purpose. (People v. Cruz (1996)


                                 20
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


13 Cal.4th 764, 782; People v. Rizo (2000) 22 Cal.4th 681, 687,
quoting Cruz, at p. 782 [the rule against surplusage is “only a
‘guide[] and will not be used to defeat legislative intent’ ”];
People v. Raybon (2021) 11 Cal.5th 1056, 1070, fn. 10, quoting
People v. Valencia (2017) 3 Cal.5th 347, 381 (conc. opn. of
Kruger, J.) [“Moreover, ‘like all . . . interpretive canons, the
canon against surplusage is a guide to statutory interpretation
and is not invariably controlling’ ”].) For one thing, the
Legislature can use different language to refer to the same
ideas. (See United Riggers & Erectors, Inc. v. Coast Iron & Steel
Co. (2018) 4 Cal.5th 1082, 1093 [“Different bills, drafted by
different authors, passed at different times, might well use
different language to convey the same basic rule”].) Thus,
sections 13007 and 13009 could use different language to refer
to the same bases of liability. In addition, even assuming for the
sake of argument that our interpretation did render language in
section 13007 surplusage, rigid application of the rule against
surplusage would defeat the statutory purpose of section 13009,
as we explain below. Ultimately, whatever “personally or
through another” may mean in section 13007, we cannot
conclude that the mere deletion of section 13009’s cross-
reference to section 13007 evinces a “clear[] and unequivocal[]”
legislative intent to eliminate respondeat superior liability.
(Cal. Health, supra, 16 Cal.4th at p. 297.)
         2.
     The legislative history supports this conclusion. (See, e.g.,
Jones v. Lodge at Torrey Pines Partnership (2008) 42 Cal.4th
1158, 1163, quoting Coalition of Concerned Communities, Inc. v.
City of Los Angeles (2004) 34 Cal.4th 733, 737 [confirming
interpretation of the statutory text by examining the legislative


                                 21
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


history].)   In 1963, the Court of Appeal decided People v.
Williams (1963) 222 Cal.App.2d 152, which interpreted section
13009 as precluding recovery of fire suppression costs when a
fire burns only on the land of the person who started the fire.
(Williams, at p. 155.)      At the urging of the California
Department of Conservation, the Legislature amended section
13009 in 1971 to hold liable property owners whose fires do not
escape their own property lines.
      The Legislative Counsel’s Digest makes clear that
responding to the Williams holding was the primary purpose of
the 1971 amendment. The final legislative digest summary for
Assembly Bill No. 1247 (Reg. Sess.) stated that it: “Provides
that the expenses of fighting a fire are a debt of the person who
negligently, or unlawfully sets the fire, allows it to be set,
kindled, or to escape onto any forest, range or nonresidential
grass-covered land, rather than providing such liability only
where the fire damages the property of another.” (Legis.
Counsel’s Dig., Assem. Bill No. 1247, 3 Stats. 1971 (1971 Reg.
Sess.) Summary Dig., p. 173; accord People v. Southern Pacific
Co. (1983) 139 Cal.App.3d 627, 637 (Southern Pacific)
[concluding that the 1971 amendment was a reaction to the
holding in Williams]; see also Assem. Com. on Judiciary,
Analysis of Assem. Bill No. 1247 (1971 Reg. Sess.) May 3, 1971,
p. 1 [analysis & proposed amendment; “Health & Safety C §§
13007–13009 provide that any person is liable for damages
caused to another’s property on account of his negligently
attended or started fires. The costs of fire suppression on such
victim’s property is also chargable [sic] against the fire starter.
[¶] AB 1247 makes a person who willfully, negligently or
unlawfully burns his property liable for fire suppression


                                 22
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                  Opinion of the Court by Groban, J.


expenses.”11]; Dept. of Conservation, Enrolled Bill Rep. on
Assem. Bill No. 1247 (1971 Reg. Sess.) prepared for Governor
Reagan (Oct. 20, 1971) p. 1 [“Public agencies are presently
prevented from recovering fire suppression costs incurred on
forest fires which do not escape from the property of origin. This
creates an inequality in favor of the very large property owner.
Recovery of major suppression costs is, in some cases, based on
ownership pattern rather than irresponsible acts”].12) The fact
that the Legislature was focused on expanding liability in
response to the Williams decision undermines Presbyterian’s
argument that the 1971 amendment also sought to abolish
respondeat superior — a change that would have been a
significant curtailment of liability.
      Presbyterian counters by arguing that responding to
Williams was not the only purpose of the 1971 amendment. The
amendment also restricted recovery in two specific ways. First,
it narrowed section 13009 so that it applied only to fires that
“escape[d] onto any forest, range or nonresidential grass-covered
land.” (Stats. 1971, ch. 1202, § 1, p. 2297.)13 Second, it limited



11
      The word “willfully” was subsequently struck from the
text of the statute.
12
      (Elsner v. Uveges (2004) 34 Cal.4th 915, 934, fn. 19 [“we
have routinely found enrolled bill reports, prepared by a
responsible agency contemporaneous with passage and before
signing, instructive on matters of legislative intent”].)
13
      In 1982, this part of section 13009 would be broadened
again so that it was no longer limited to forest, range, or
nonresidential grass-covered land. (See Stats. 1982, ch. 668, §1,
p. 2738.) After that amendment, section 13009 covered fires on



                                 23
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


liability for firefighting expenses where someone merely allowed
a fire to spread but had no involvement in starting it. (See
Southern Pacific, supra, 139 Cal.App.3d at p. 637.)
      Presbyterian points to the inclusion of these two
restrictions as support for the contention that the 1971
amendment abolished respondeat superior liability as well,
suggesting that the Legislature intended to curtail corporate
liability at the same time (by eliminating a significant means of
imposing negligence liability on corporations). This argument
is unavailing. The available legislative history for the 1971
amendment reveals no discussion whatsoever of the elimination
of respondeat superior liability specifically or vicarious liability
generally. Not a single document mentions or refers to what
would have been a very significant change to the law.
Moreover, the legislative history does address the two other
changes in the 1971 amendment that restricted the existing
bases for recovery. (See, e.g., Sen. Com. on Judiciary, Analysis
of Assem. Bill No. 1247 (1971 Reg. Sess.) as amended July 19,
1971, pp. 2–3.) Analysis provided by the Senate Committee on
Judiciary explicitly noted that the 1971 amendment would
“[r]equire[] that a fire which is kindled or attended by a person
escape onto any forest, range, or nonresidential grass-covered
land, rather than any land, before any liability for such expense
may be imposed” and that it would “[e]liminate[] any liability
for such expense in any case in which a person allows a fire
burning on his property to escape to the property of another



“any public or private property,” not just “forest, range or
nonresidential grass-covered land.” (Ibid.)



                                 24
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


without exercising due diligence to control the fire.” (Ibid.) By
contrast, the analysis did not mention changes to the
availability of respondeat superior liability. (Ibid.)
      Presbyterian argues that “[t]he fact legislative history
materials do not reflect discussion on a particular topic does not
necessarily mean the Legislature did not intend to change the
law.” (Hayes v. Temecula Valley Unified School Dist. (2018) 21
Cal.App.5th 735, 753; see also ibid. [“The objective
manifestation of the legislative intent (the words of the amended
statute) controls over silence in the legislative history record”].)
True. But we do not think an amendment principally aimed at
expanding liability simultaneously effectuated a significant
curtailment of corporate liability without a single comment or
any explanation. (See Apple Inc. v. Superior Court (2013) 56
Cal.4th 128, 146 [“what is clear from the legislative history is
that the . . . amendment was enacted to address a very specific
problem”]; see also, e.g., Riverside County Sheriff’s Dept. v.
Stiglitz (2014) 60 Cal.4th 624, 647 [“It is doubtful that the
Legislature would have instituted such a significant change
through silence”]; Gong v. City of Rosemead (2014) 226
Cal.App.4th 363, 375 [“We submit that if the Legislature desired
to enact such a major change . . . , it would have clearly stated
so”].) This is especially so since, as discussed above, the
legislative history expressly describes the two other ways in
which the 1971 amendment restricted liability but says nothing
about the purported third restriction that Presbyterian claims
was also enacted.        Finally, our interpretation, one that
concludes that the 1971 amendment did not subtly and without
discussion effectuate a significant curtailment of corporate
liability, is wholly consistent with one of the statute’s manifest


                                 25
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


purposes:     to assist the state in covering the potentially
astronomical costs of providing fire suppression services.
         3.
      Statutes should be interpreted to be “consistent with
legislative purpose and not evasive thereof.” (Cal Pacific
Collections, Inc. v. Powers (1969) 70 Cal.2d 135, 140, citing
Kusior v. Silver (1960) 54 Cal.2d 603, 620; see also City of Poway
v. City of San Diego (1991) 229 Cal.App.3d 847, 858 [“We seek
to ascertain the intent of the Legislature so as to effectuate the
apparent purpose of the law”].) The fact that the elimination of
respondeat superior liability would hinder the policy goals of
section 13009 reinforces why Presbyterian’s argument must fail.
A central goal of the statute was clearly to reimburse
governmental agencies for the cost of firefighting. In light of
that legislative objective, it would make little sense to remove
one of the primary forms of corporate liability for negligence:
respondeat superior.
     Certainly, the Legislature has committed to providing
taxpayer-funded fire suppression services where necessary — it
made that policy decision long ago.        (Howell, supra, 18
Cal.App.5th at p. 176, citing Shpegel-Dimsey, supra, 198
Cal.App.3d at p. 1020.) However, taxpayer funds are collected
to pay for the suppression of “those inevitable fires which are
bound to occur.” (Wylie & Schick, A Study of Fire Liability Law
(1957) pp. 11–12, italics added.) Thus, the Legislature has also
determined that taxpayers should not be required to “subsidize
individual negligence, carelessness, or breach of duty” by footing
the bill for fires negligently started. (Ibid.) Accordingly, it is
hard to see how the position advanced by Presbyterian could be
understood as consistent with the Legislature’s policy goal of


                                 26
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                  Opinion of the Court by Groban, J.


cost recovery that underpins section 13009.14 Employers are
more likely than their employees to have the funds or insurance
necessary to reimburse the state for fire suppression expenses,
and applying respondeat superior liability equitably shifts
losses from taxpayers to the enterprises that benefitted from
creating the risks that gave rise to the wildfires.15 Importantly,
corporate activity has historically been a significant contributor
to major fires in California. (See, e.g., Howell, at p. 163 [timber


14
      On the topic of cost recovery, we also note that an enrolled
bill report contained in the legislative history of the 1971
amendment to section 13009 discussed the anticipated fiscal
impact of the amendment. Under a section entitled “Fiscal
Analysis,” the enrolled bill report notes only that the
amendment “[c]reates potential liability of about $250,000
annually for fire suppression work that would be recovered by
the State.” (Dept. of Conservation, Enrolled Bill Rep. on Assem.
Bill No. 1247 (1971 Reg. Sess.) prepared for Governor Reagan
(Oct. 20, 1971) p. 1.) There is no mention — as one might expect
there would be for an amendment that eliminated a major form
of corporate liability — of potential revenue losses or any
increased fiscal liability for the state.
15
      Presbyterian contends that liability under a theory of
respondeat superior would “create an exposure out of all
proportion to what anyone could sensibly plan for” and would be
impossible to anticipate or budget for. It must be noted,
however, that concepts of proportionality, reasonableness, and
fairness are already incorporated into the theory of respondeat
superior. (See, e.g., Southern Cal. Edison, supra, 56 Cal.App.3d
at p. 605 [“the proper measure for determining ‘expense’
incurred for fighting fires pursuant to section 13009 requires
that (1) the expense claimed be incurred in fighting the fire, (2)
that said expense be the proximate result of defendant’s
wrongful conduct, and (3) that said expense be reasonably
incurred”].)



                                 27
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                 Opinion of the Court by Groban, J.


operator and others]; Shpegel-Dimsey, at p. 1015 [plastics
company]; County of Ventura v. So. Cal. Edison Co. (1948) 85
Cal.App.2d 529, 539 (County of Ventura) [electric company];
Southern Pacific, supra, 139 Cal.App.3d at p. 631 [railroad
company].) Under Presbyterian’s preferred interpretation,
taxpayers would be made to subsidize negligent behavior —
contrary to the Legislature’s intention — whenever an
individual employee who negligently started a fire (while acting
within the scope of their employment) is unable to pay the cost
of fire suppression.
      Another legislative goal behind section 13009 was “to
stimulate precautionary measures aimed at preventing the
starting and spreading of fire, and thereby eliminate needless
conflagrations destructive of property and dangerous to the
safety and welfare of the public.” (County of Ventura, supra, 85
Cal.App.2d at p. 539.) This objective would also be well served
by the application of respondeat superior, as one of the central
rationales behind the doctrine is to prevent recurrence of the
tortious conduct. (See Mary M., supra, 54 Cal.3d at pp. 208–
209; Perez v. Van Groningen & Sons, Inc. (1986) 41 Cal.3d 962,
967–968 (Perez); Hinman v. Westinghouse Elec. Co. (1970) 2
Cal.3d 956, 960 (Hinman).) With the application of respondeat
superior, employers will have greater incentives to take
measures to prevent employee negligence that may start
wildfires, such as through better employee training or safer
premises maintenance. (Cf. Pacific Mutual Life Insurance Co.
v. Haslip (1991) 499 U.S. 1, 14 [“Imposing liability without




                                28
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                  Opinion of the Court by Groban, J.


independent fault [i.e., for fault by an agent] deters fraud more
than a less stringent rule”].)16
       It is also notable that the Legislature defined the term
“person” — as that term refers to the entities that may be held
liable for fire suppression costs — to include corporations.
(§ 19.) This definition indicates a general intention to impose
liability for fire suppression costs onto corporations.
Presbyterian contends that section 19 means nothing more than


16
      In addition, the other rationales behind the doctrine of
respondeat superior are also aligned with the legislative goals
behind section 13009. The rationales behind the doctrine are (a)
to prevent recurrence of the tortious conduct, (b) to give greater
assurance of compensation to those who have suffered a loss,
and (c) to ensure that the agency’s and taxpayers’ losses will be
equitably borne by those who benefit from the enterprise that
gave rise to the costs. (See Mary M., supra, 54 Cal.3d at pp.
208–209; Perez, supra, 41 Cal.3d at pp. 967–968; Hinman,
supra, 2 Cal.3d at p. 960; see also Johnston v. Long (1947) 30
Cal.2d 54, 64 [“The principal justification for the application of
the doctrine of respondeat superior . . . is the fact that the
employer may spread the risk through insurance and carry the
cost thereof as part of his costs of doing business”].)
      Presbyterian asserts that “[t]he common law goal of
spreading the burden of loss should not apply in this context
because the agencies are not victims needing compensation for
injury.” By enacting sections 13009 and 13009.1, however, the
Legislature has made a policy decision that the agencies and
taxpayers are victims and that they are entitled to compensation
when public funds are used to suppress fires that result from
negligent actions. (See §§ 13009–13009.1.) In fact, the key
consequence of section 13009 is shifting fire suppression costs
away from taxpayers, and Presbyterian’s interpretation would
undermine that outcome by dramatically exempting
corporations (and other noncorporeal entities) from the statute’s
reach.


                                   29
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


that corporations can be held directly liable for fire suppression
costs and that Presbyterian’s theory of liability does not
contravene a definition of “persons” that includes corporations.
Vicarious liability and respondeat superior are, however, long-
standing and well-established means of imposing liability on
corporations.      Thus, the legislative intent of holding a
corporation liable for losses that “foreseeably result from the
conduct of the enterprise” and which therefore should “be
allocated to the enterprise as a cost of doing business” (Farmers
Ins. Group v. County of Santa Clara (1995) 11 Cal.4th 992, 1004)
would be ill served by the elimination of respondeat superior
liability in section 13009. While it would not be impossible to
hold corporations liable under Presbyterian’s proposed
approach, it would significantly curtail corporate liability, which
would be in tension with the Legislature’s intent of imposing
liability for fire suppression costs onto corporations.
      In addition, Presbyterian’s “interpretation of the statute
would [also] give rise to incongruous results” when it comes to
imposing liability on corporations. (Cal. Health, supra, 16
Cal.4th at p. 300.) For example, if Presbyterian were a small
“mom and pop” shop whose owners (and officers) were
responsible for carrying out the camp’s day-to-day operations,
then for the same negligent act of carrying a smoldering log
outdoors, Presbyterian would be held liable. (Accord, ibid.) But
because Presbyterian is not such a small organization and
because it was an employee who performed the negligent act,
Presbyterian would escape liability.       (Ibid.)    Such an
interpretation, favoring large corporations over small
operations, would create odd consequences. Part of the rationale
for imposing respondeat superior liability is to encourage


                                 30
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                   Opinion of the Court by Groban, J.


businesses to take additional precautionary measures and to
place losses on those better able to bear their costs. (See Perez,
supra, 41 Cal.3d at p. 967.) Larger organizations will often have
more resources at their disposal; accordingly, they will often be
better positioned to undertake preventative efforts and
compensate firefighting entities. Presbyterian’s interpretation
would turn this reasoning on its head.
      Presbyterian’s argument also ignores the practical
realities and challenges of holding corporations liable for their
actions. Because a corporation is a legal fiction, it cannot act
but through the agency of natural persons. (Cal. Health, supra,
16 Cal.4th at p. 296 [“regardless of the precise form of
ownership, corporate [entities] can only act through their agents
and employees”]; Snukal v. Flightways Manufacturing, Inc.
(2000) 23 Cal.4th 754, 782 [“ ‘corporations necessarily act
through agents’ ”].)            While Presbyterian’s proposed
interpretation of section 13009 contemplates the imposition of
at least some forms of direct corporate liability, it ignores the
fact that it can be difficult to prove that a corporation is directly
liable for the actions of its employees or agents. (See Rest.3d
Agency § 2.01, com. e, p. 85; id., § 1.03, com. c, pp. 58–62.) To
prove such liability, a plaintiff must be able to demonstrate
authorization by the corporation, usually in the form of direct
instructions or a written job description, which may not be
possible (and would undoubtedly entail a burdensome inquiry).
(See Rest.3d Agency § 2.01, com. e, p. 85; id., § 1.03, com. c, pp.
58–62.) As a result, respondeat superior can serve an important
function: it can allow a plaintiff to proceed against a corporation
that could have been liable under a burdensome direct liability
theory, but to do so under an alternate theory that presents


                                  31
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.


fewer obstacles to the plaintiff’s ability to prove entitlement to
relief. Through section 13009, the Legislature intended to
compensate taxpayers for the cost of suppressing fires that were
negligently started, so the eradication of a long-standing method
of establishing corporate liability would have been inconsistent
with that legislative purpose.
      The cases cited by Presbyterian do not assuage these
concerns. It points to Southern Pacific, County of Ventura, and
Giorgi v. Pacific Gas & Elec. Co. (1968) 266 Cal.App.2d 355 as
examples of cases in which corporations were found directly
liable for their actions or failures to act. However, these cases
do not discuss the basis upon which the corporations were found
liable; they did not have to: respondeat superior would have
provided a basis for corporate liability, even if actual
authorization or ratification did not. The courts in those cases
did not have to engage in the difficult task of determining the
precise basis upon which liability would be imposed upon the
defendant corporations; if the corporations had authorized the
conduct, they would be directly liable for the damages caused,
and if they had not authorized the conduct, they would be liable
under a theory of respondeat superior. Under Presbyterian’s
preferred interpretation of section 13009, however, courts would
be forced to engage in precisely this type of arduous inquiry, and
its adoption would undoubtedly result in a curtailment of
corporate liability. Such an outcome would undermine the goals
the Legislature sought to pursue through section 13009.
     To the extent that Presbyterian believes the wildfire
context requires a different balancing of policy goals, it may
address its concerns to the Legislature, which has made
deliberate decisions about how to allocate risks and balance


                                 32
     PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                     SUPERIOR COURT
                  Opinion of the Court by Groban, J.


competing interests in this arena. (See Lonicki v. Sutter Health
Central (2008) 43 Cal.4th 201, 215 [“Those concerns raise issues
of policy that should be addressed to the Legislature rather than
this court, whose task is limited to construing the laws enacted
by the Legislature”].)
                                III.
      Health and Safety Code sections 13009 and 13009.1 allow
CalFire to recover the taxpayer dollars it spends on fighting and
investigating wildfires that were caused by human negligence.
For the reasons set forth above, we hold that sections 13009 and
13009.1 incorporate the common law theory of respondeat
superior.17 To decide otherwise would misread the plain
language of the statutes enacted by the Legislature, undermine
the legislative history, and cast aside the goals and purposes
that underpin the statutes at issue. Accordingly, we affirm the
judgment of the Court of Appeal and remand for further
proceedings not inconsistent with this opinion.
      The stay of proceedings previously issued by this court is
dissolved.




17
      We disapprove Department of Forestry & Fire Protection v.
Howell, supra, 18 Cal.App.5th 154 insofar as it sets forth a
contrary rule.


                                 33
    PRESBYTERIAN CAMP AND CONFERENCE CENTERS, INC. v.
                    SUPERIOR COURT
                  Opinion of the Court by Groban, J.




                                                       GROBAN, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
KRUGER, J.
JENKINS, J.
MAURO, J.*




__________________________
*     Associate Justice of the Court of Appeal, Third Appellate
District, assigned by the Chief Justice pursuant to article VI,
section 6 of the California Constitution.


                                 34
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Presbyterian Camp and Conference Centers, Inc.
v. Superior Court
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 42 Cal.App.5th 148
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________

Opinion No. S259850
Date Filed: December 27, 2021
__________________________________________________________

Court: Superior
County: Santa Barbara
Judge: Thomas P. Anderle
__________________________________________________________

Counsel:

Daley & Heft, Lee H. Roistacher; Brockman Quayle Bennett, Robert
W. Brockman, Jr., Garrett A. Marshall; Horvitz & Levy, Beth J. Jay,
H. Thomas Watson and Daniel J. Gonzalez for Petitioner.

No appearance for Respondent.

Xavier Becerra and Rob Bonta, Attorneys General, Michael J. Mongan,
State Solicitor General, Janill L. Richards, Principal Deputy State
Solicitor General, Robert W. Bryne, Assistant Attorney General,
Samuel T. Harbourt, Deputy State Solicitor General, Gary E. Tavetian,
Ross Hirsch, Jessica Barclay-Strobel and Caitlan McLoon, Deputy
Attorneys General, and Kristin A. Liska, Associate Deputy State
Solicitor General, for Real Party in Interest.

Downey Brand, William R. Warne, Michael J. Thomas, Annie S.
Amaral and Meghan M. Baker for Sierra Pacific Industries and
California Forestry Association as Amici Curiae.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Daniel J. Gonzalez
Horvitz & Levy LLP
3601 West Olive Avenue, 8th Floor
Burbank, CA 91505
(818) 995-5817

Samuel Harbourt
Deputy State Solicitor General
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102
(415) 510-3919